 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ROY RUSS,                                            Case No. 1:18-cv-00789-JDP
12                          Plaintiff,                     ORDER DIRECTING THE CLERK TO CLOSE
                                                           THIS CASE
13             v.
14    AUDREY KING, et al.,
15                          Defendants.
16

17

18            This case has been voluntarily dismissed by plaintiff under Rule 41(a)(1)(A)(i). ECF No.

19   21. Thus, the clerk is directed to close this case.

20
     IT IS SO ORDERED.
21

22
     Dated:         February 25, 2020
23                                                          UNITED STATES MAGISTRATE JUDGE

24
     No. 204.
25

26
27

28
